Citation Nr: 1217063	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a Methicillin-sensitive Staphylococcus aureus (MSSA) infection due to an epidural spinal injection for spinal stenosis performed at a private medical facility in October 2005.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on February 14, 2012, by means of video conferencing equipment with the Veteran in Cheyenne, Wyoming, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Additional evidence has been associated with the Veteran's claims file since the RO's last adjudication of the claim in a December 2011 Supplemental Statement of the Case (SSOC).  This evidence was accompanied by a waiver of local consideration and is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran received an epidural spinal injection at a private medical facility in October 2005 that he asserts caused an MSSA infection.  

2.  VA does not have direct day-to-day supervisory control over the private physician who performed the October 2005 epidural steroid injection.  

3.  VA does not have direct jurisdiction over the private medical facility which performed the October 2005 epidural steroid injection.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of an MSSA infection due to an epidural spinal injection for spinal stenosis performed at a private medical facility in October 2005have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

However, in this case, because the claim at issue is limited to a legal question and the facts of this appeal are not in dispute, the Board finds that the VCAA does not apply to the current appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no further discussion of the VCAA is required before proceeding to the merits of the claim.  

Discussion

The Veteran, his wife and his representative claim compensation under 38 U.S.C.A. § 1151 because the Veteran incurred an MSSA infection due to an epidural spinal injection which, although performed at a private medical facility, was ordered by a VA doctor.  They argue that compensation under 38 U.S.C.A. § 1151 is warranted in the current appeal because it was the Veteran's VA doctors who sent him to this private facility and because VA paid for his treatment.  See statements from the Veteran, his wife and his representative dated in October 2010, December 2010 and January 2012; February 2012 hearing transcript at pages 3 - 6, 13 and 15.  

In this regard, because the Veteran's claim for benefits in accordance with the provisions of 38 U.S.C.A. § 1151 was received by VA in October 2010, controlling laws and regulations provide that in order to warrant compensation he must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Section 1151 of the statute states that compensation shall be paid for disability or death caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A).  38 U.S.C.A. § 1151 (West 2002).  Section 1701(3)(A) defines "Department facility" as a facility over which the Secretary has direct jurisdiction, or a government facility for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under section 1710.  38 U.S.C.A. § 1701(3)(A) (West 2002).

Section  3.361(e) of VA regulations defines at VA department employees and facilities as follows:  

(1) A Department employee is an individual - 

(i) Who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. 2105; 

(ii) Who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and 

(iii) Whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. 

(2) A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  

In addition, section 3.361(f) of the regulations provides that the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a):  

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; 

(2) Nursing home care furnished under 38 U.S.C. 1720; and

(3) Hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

However, in this case, the facts are not in dispute.  Specifically, VA treatment records and private treatment records reflect that the Veteran underwent an MRI at Sheridan Memorial Hospital in October 2005 which showed multilevel lumbar stenosis causing increasing back, hip and leg pain.  A VA Physican Note dated October 13, 2005, reflects that the Veteran's private physician, D.R.A., M.D., recommended an epidural steroid injection for pain relief and noted that he had "placed [an] order for [the epidural injection]."  See a VA Physican Noted dated October 13, 2005.  The next day, a VA doctor contacted Sheridan Memorial Hospital and ordered that the Veteran be scheduled for an epidural steroid injection.  See a VA treatment noted dated October 14, 2005.  

Subsequent VA treatment records reflect that the Veteran received treatment at the VA Medical Center (VAMC) in Denver, Colorado, for bowel incontinence, bladder incontinence, weakness and numbness of the legs due to a spinal abscess diagnosed as bacteremia.  See VA treatment records dated in October 2005.  A February 2012 letter from a VA physician later confirmed that the spinal abscess was diagnosed as MSSA.  

As asserted by the Veteran, his wife and his representative, VA records associated with the Veteran's VA claims file reflect a VA physician ordered the epidural steroid injection to be performed at the private medical facility (Sheridan Memorial Hospital) and that VA thereafter paid for this procedure.  See VA treatment records dated October 14, 2005, and a billing statement from Sheridan Memorial Hospital dated in October 2005.  

However, the evidence does not reflect, and the Veteran does not assert, that the October 2005 epidural steroid injection was performed at a VA facility.  Moreover, there is no evidence suggesting that VA had supervisory control of the day-to-day activities over the Veteran's private physician, D.R.A., M.D., at Sheridan Memorial Hospital who performed the epidural steroid injection or had direct jurisdiction over that facility.  Also, it has not been asserted that the Veteran is entitled him to compensation under 38 U.S.C.A. § 1151 due to VA treatment received for residuals of an MSSA infection subsequent to the October 2005 epidural steroid injection at the private medical facility.  
The Board acknowledges the Veteran's contention that he is entitled to compensation under 38 U.S.C.A. § 1151 based on having an MSSA infection due to the epidural steroid injection for his spinal stenosis at the private facility in October 2005.  For the purpose of this appeal, the Board concedes that a VA physician ordered the October 2005 epidural steroid injection performed at a private facility, that this procedure caused his an additional disability (a MSSA infection), and that VA paid for these services.  

However, the Veteran does not claim and the record does not show that the October 2005 epidural steroid injection was performed at a VA facility.  Moreover, VA's regulations specifically prohibit the payment of compensation under section 1151 for medical care received from a healthcare provider that VA does not have direct day-to-day supervisory control over.  See 38 C.F.R. § 3.361(e).  Furthermore, VA's regulations specifically prohibit the payment of compensation under section 1151 for medical care received from a non-VA facility under contract to VA and from facilities VA does not have direct jurisdiction over.  See 38 C.F.R. § 3.361(f).  Therefore, the Veteran has no entitlement to the benefit he is seeking as a matter of law.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In a case such as this, where the law is dispositive rather than the evidence, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In reaching the above conclusion, the Board expresses no opinion as to the merits of any civil tort claim that the Veteran may seek to bring against the private medical facility which performed the epidural steroid injection in October 2005.  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an MSSA infection due to an epidural spinal injection for spinal stenosis at a private medical facility in October 2005 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


